Fawcett, J.
Defendant was convicted, in the district court for Harlan county, of the crime of assault and battery, and fined *711$100 and costs. lie prosecuted error to this court, and obtained a judgment of reversal. Holmes v. State, 85 Neb. 506. Upon a second trial he was again convicted, and sentenced as before, and the record is before us for review.
It would serve no good purpose to set out the evidence, as it amply sustains the verdict of the jury. Complaint is made of the seventh, eighth, eleventh and twelfth instructions given by the court, and of the refusal of the court to give instruction numbered 2 requested by defendant. These objections are so clearly without merit that nothing could be gained by setting them out here. The examination of the entire record shows that the case was fairly tried and properly submitted to the jury; that defendant has been twice found guilty of the offense charged, by a jury of his county, and that he ought to pay the penalty of his unwarranted belligerency.
The judgment of the district court is
Affirmed.